Appellant presented an argument to us relative to the insufficiency of the facts, and earnestly contends that same do not show appellant's guilt beyong a reasonable doubt.
The "come-in" sheet rather than the "income" sheet shows that appellant himself made out the same and it reflects a certain calf as the property of appellant, and on his hip was pasted the number 57. This calf was sold to Mr. Hammond, and later brought into a pen with a circle brand cow belonging to Mr. Drake. This 57 marked calf sucked this circle brand cow and she licked the calf, and appellant, when asked about the calf and the cow, said he thought the cow seemed to be the mother of the calf. If such a relationship existed between this 57 calf and the circle brand cow, then the calf was Mr. Drake's and appellant had no claim on the calf, nor right to sell the same. He was charged with the theft of this calf.
There is much testimony herein on both propositions, relative not only to appellant's guilt but also to his innocence, and to a certain extent they both cannot be true, but there is sufficient testimony presented by the State, if believed by the jury, upon which a verdict of guilt could be predicated. They have seen fit to believe the same, and after a careful consideration of the facts, we do not feel authorized to disturb the jury's finding. These facts have been reviewed by each member of the court, and believing that the testimony is sufficient, this motion will be overruled.